Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of U.S. Patent Application No. 16/214,163, filed December 10, 2018, which claims priority to India Provisional Patent Application No. 201841030859, filed August 17, 2018. The entire contents of each of these applications are hereby incorporated by reference in their entirety.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Examiner Note: The examiner would like to mention that there was no drawings attached with the application. While there were a heading for drawing, there were no contents. The examiner would like the applicant to look into this matter and submit appropriate drawings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 16/985,139 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10,747,580. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (16/985,139)
US Patent 10,747,580
(bold means the differences)
1. A method of handling a request for at least one storage resource of a cloud computing system comprising a plurality of data centers, each of the plurality of data centers comprising one or more storage resources, the method comprising: 

receiving, at a function distributor from an application, a request for at least one storage resource, the request comprising one or more 

selecting, by the function distributor, a data center to provide the at least one storage resource; 











translating the one or more global identifiers to one or more identifiers of one or more specific storage locations in the data center; and causing, by the function distributor, the application to utilize the at least one storage resource of the data center based on the one or more identifiers of the one or more specific storage locations.



receiving, at a function distributor from an application, a request to execute the function, 

selecting, by the function distributor, a first data center of the plurality of data centers to execute the function;  causing, by the function distributor, the first data center to execute the function;  receiving, at the function distributor from the function, a second request for storage resources, the second request comprising global identifiers of storage locations across the plurality of data centers;  selecting, by the function distributor, a second data center to provide the storage resources;  

translating the global identifiers to identifiers of specific storage locations in the second data center;  and causing, by the function distributor, the function to utilize the storage resources of the second data center based on the identifiers of specific storage locations. 



As demonstrated, for example the independent claim 1 of US Patent 10,747,580 discloses the features of the independent claim 1 of 16/985,139 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 16/985,139 to modify the claims to achieve the features of claims of US Patent 10,747,580. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0042594 issued to Trika et al. (Trika) (Applicant IDS) in view of US 2019/0179678 issued to Banerjee et al. (Banerjee) (Applicant IDS).
	As per claim 1, Trika teaches a method of handling a request for at least one storage resource of a cloud computing system comprising a plurality of data centers (Trika: ¶ 0003 – FaaS enables data centers (e.g., such as those run by cloud service providers) to provide to their customers the capability to select specific functions to execute in the data center), each of the plurality of data centers comprising one or more storage resources (Trika: Fig. 2 – displays the datacenter with computer resources), the method comprising: receiving, at a function distributor from an application, a request for at least one storage resource (Trika: ¶ 0016 – at least one client system 202 communicates with a data center 212 over an external network 201 (such as the Internet, for example) using known communication protocols. A client system may be any type of computing device for executing one or more applications while ¶ 0019 – teaches data center provides FaaS capabilities to data center customers operating client systems. One or more modules called functions, such as data center function (DCFN) 1 214, DCFN 2 216, ... DCFN Q 218, where Q is a natural number, are available in the data center for use in processing the compute workloads of customers), selecting, by the function distributor, a data center to provide the at least one storage resource (Trika: ¶ 0019 – teaches each DCFN (Data Center Function), when executed on a computer server or a storage appliance, performs a well-defined operation based on zero or more input data and resulting in one or more output data. A client system selects zero or more data center provided functions and zero or more customer provided functions to be executed as part of an application. In an embodiment, input data for a function is obtained from a client system and/or one or more storage appliances, and output data is written to a client system and/or one or more storage appliances);
	Trika however does not explicitly teaches the request comprising one or more global identifiers of one or more storage locations across the plurality of data centers; translating the one or more global identifiers to one or more identifiers of one or more specific storage locations in the data center; and causing, by the function distributor, the application to utilize the at least one storage resource of the data center based on the one or more identifiers of the one or more specific storage locations.
	Banerjee however explicitly teaches the request comprising one or more global identifiers of one or more storage locations across the plurality of data centers (Banerjee: ¶ 0062 – in response to receiving a software for execution, the global scheduler checks the database to determine the availability of resources at the one or more hosts in the cluster wherein in case of FaaS architecture, the corresponding entry in the database further includes an identification of the function being executed in the container for example, the identification of the function may include a unique identifier associated with the function, such as a globally unique identifier (GUID)); translating the one or more global identifiers to one or more identifiers of one or more specific storage locations in the data center; and causing, by the function distributor, the application to utilize the at least one storage resource of the data center based on the one or more identifiers of the one or more specific storage locations (Banerjee: ¶ 0088 – teaches  because of lack of available resources at the first host 120, the invocation request from the first container 125 is forwarded to the global scheduler 113, which creates a second container 125 at a second host 120, at 520. As described earlier, the global scheduler 113 identifies the second host 120 from the server cluster 115 based on the available resources using the resource database 117 and invokes the second container 125 at the second host 120 subsequently, at 522 and 524. The resource database 117 is updated accordingly).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Trika in view of Banerjee to teach the request comprising one or more global identifiers of one or more storage locations across the plurality of data centers; translating the one or more global identifiers to one or more identifiers of one or more specific storage locations in the data center; and causing, by the function distributor, the application to utilize the at least one storage resource of the data center based on the one or more identifiers of the one or more specific storage locations. One would be motivate to do so as in case of FaaS architecture, the corresponding entry in the database further includes an identification of the function being executed in the container for example, the identification of the function may include a unique identifier associated with the function, such as a globally unique identifier (GUID) and because of lack of available resources at the first host, the invocation request from the first container is forwarded to the global scheduler, which creates a second container at a second host. As described earlier, the global scheduler identifies the second host from the server cluster based on the available resources using the resource database and invokes the second container at the second host subsequently and the resource database is updated accordingly (Banerjee: ¶ 0062, ¶ 0088).

	As per claim 2, the modified teaching of Trika teaches the method of claim 1, wherein causing the application to utilize the at least one storage resource of the data center comprises: redirecting, by the function distributor, the application to the data center causing the application to send a second request including the one or more identifiers to the data center, the data center providing the at least one storage resource based on receiving the second request (Banerjee: ¶ 0088 – teaches  because of lack of available resources at the first host 120, the invocation request from the first container 125 is forwarded to the global scheduler 113, which creates a second container 125 at a second host 120, at 520. As described earlier, the global scheduler 113 identifies the second host 120 from the server cluster 115 based on the available resources using the resource database 117 and invokes the second container 125 at the second host 120 subsequently, at 522 and 524. The resource database 117 is updated accordingly).
(Trika: ¶ 0027 – a configurable slot comprises a set of Logic Elements (LEs) that can be used by a compute offload. A compute offload as used herein includes one or more functions, either provided by the data center, the customer, or both. The location of LEs for each configurable slot may be fixed in the FPGA and a unique bitstream based on one or more functions can be generated for each configurable slot).

	As per claim 5, the modified teaching of Trika teaches the method of claim 1, wherein the application comprises a function running in a second data center (Banerjee: ¶ 0088 – teaches  the global scheduler 113 identifies the second host 120 from the server cluster 115 based on the available resources using the resource database 117 and invokes the second container 125 at the second host 120 subsequently, at 522 and 524).

	As per claim 6, the modified teaching of Trika teaches the method of claim 1, further comprising: loading, by the function distributor, a function on multiple data centers of the plurality of data centers prior to receiving a second request to execute the function; receiving, at the function distributor from the application, the second request; selecting, by the function distributor, a second data center of the multiple data centers to execute the function based on the multiple data centers having the function loaded prior to receiving the second request; and causing, by the function distributor, the second data center to execute the function (Banerjee: ¶ 0088 – If the in-node container 127 is not created by the in-node scheduler 123, because of lack of available resources at the first host 120, the invocation request from the first container 125 is forwarded to the global scheduler 113, which creates a second container 125 at a second host 120, at 520. As described earlier, the global scheduler 113 identifies the second host 120 from the server cluster 115 based on the available resources using the resource database 117 and invokes the second container 125 at the second host 120 subsequently, at 522 and 524. The resource database 117 is updated accordingly).
(Banerjee: ¶ 0101 – a second action may be in response to a first action if the first action sets a flag and a third action later initiates the second action whenever the flag is set). 

As per claim 8, the claim resembles claim 1 and is rejected under the same rationale while Trika teaches a non-transitory computer readable medium (Trika: ¶ 0036 – teaches a computer-readable medium may include a non-transitory storage medium to store logic).

As per claim 9, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 11, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 12, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 7 and is rejected under the same rationale.

	As per claim 15, the claim resembles claim 1 and is rejected under the same rationale.

	As per claim 16, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 18, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 6 and is rejected under the same rationale.
.

6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0042594 issued to Trika et al. (Trika) (Applicant IDS) in view of US 2019/0179678 issued to Banerjee et al. (Banerjee) (Applicant IDS) and further in view of US 2019/0028552 issued to Johnson, II et al. (Johnson) (Applicant IDS).
	As per claim 3, the modified teaching of Trika teaches the method of claim 2 however does not explicitly teach wherein the application comprises instructions that call for execution of the function, the instructions comprising a uniform resource locator (URL) associated with the function distributor and not the first data center, and wherein redirecting the application comprises: sending, by the function distributor, an HTTP response or HTTPS response to the application to perform URL redirection of the URL to the first data center.
	Johnson however explicitly teaches wherein the application comprises instructions that call for execution of the function, the instructions comprising a uniform resource locator (URL) associated with the function distributor and not the first data center, and wherein redirecting the application comprises: sending, by the function distributor, an HTTP response or HTTPS response to the application to perform URL redirection of the URL to the first data center (Johnson: ¶ 0099 – the response 548 can also identify the function and an address associated with each execution endpoint in the response 548, such as a URL, a network path, an IP address, an HTTP redirect, etc. For example, the address can include a function endpoint address to the function, which the robotic arm 404 can use to request or invoke the function at the associated execution endpoint. In some cases, the response 548 can include a redirect (e.g., HTTP redirect) which redirects the client (e.g., robotic arm 404) to the execution endpoint selected to run the function).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Trika in view of Johnson to teach the application comprises instructions that call for execution of the function, the instructions comprising a uniform resource locator (URL) associated with the function distributor and not the first data center, and wherein redirecting the application comprises: sending, by the function distributor, an HTTP response or HTTPS response to the application to (Johnson: ¶ 0099).

	As per claim 10, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 17, the claim resembles claim 3 and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SM A RAHMAN/Primary Examiner, Art Unit 2458